Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 4, 9-11, 15-17, 20-22, 25-27 and 29-32 are pending.  

Claims 16-17, 20-22, 31 and 32 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.
Claims 1, 4, 9-11, 15, 25-27 and 29-30, drawn to a fusion protein comprising a particular inactive first fragment of an antibody analogue is fused to a particular' stimulus -induced dimerization protein and a composition comprising said fusion protein that read on VHH as the species of antibody analogue, p-Mag as the species of light-induced dimerization protein, n-mag as a light-induced dimerization partner protein, and RFP as the species of fluorescence protein, are being acted upon in this Office Action. 
Specification
The specification stands objected to because it contains disclosures of three amino acid sequences that are not accompanied by SEQ ID NOS, at least with respect to the sequences shown in Figures FIG. 4B.
While it appears those sequences are included in the sequence listing, a sequence identifier must accompany each sequence, either in the figure itself or in tire Brief Description, each time it appears in the specification, 37 C.F.R. 1.821 (a) and (c); M.P.E.P. 2422.01-03.
Rejection Withdrawn
The rejection of claims 9 and 25 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in light of the claims amendment. 
The written description and enablement rejections are withdrawn in view of the claims amendment.  
New ground of rejections necessitated by the amendment filed December 14, 2020

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 4, 9-11, 15, 25-27 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The recitation of "A fusion protein comprising an inactive first fragment of an antibody analogue is fused to a light-induced dimerization protein ….wherein the first fragment  and second fragment” in claim 1 is indefinite and confusing because how the claimed fusion protein comprising an inactive first fragment of an antibody analogue ends up with second fragment.  Further, it is not clear the second fragment is VH or VL after cleaving at a linker portion in scFv.  One of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.
Likewise, the recitation of "A fusion protein comprising an inactive second fragment of an antibody analogue is fused to a light-induced dimerization protein ….wherein the inactive first fragment  and the inactive second fragment” in claim 4 is indefinite and confusing because how the claimed fusion protein comprising an inactive second fragment of an antibody analogue ends up with first inactive fragment.  Further, it is not clear the second fragment is VH or VL after cleaving at a linker portion in scFv.   
Finally, does applicant claiming a fusion protein comprising an inactive antibody fragment, e.g., VH or VL or VL-CL or VH-CH1 or VHH cleaved at a non-CDR loop fused to either a light-induced dimerization protein or a light-induced dimerization partner protein rather than a reversible light activated antibody?  
If a reversible light-activated antibody is claimed, it is suggest claim 1 be amended to recite “A reversible light-activated antibody comprising a first fusion protein comprising a first antibody fragment fused to a light-induced dimerization protein, and a second fusion protein comprising a second antibody fragment fused to a light-induced dimerization partner protein capable of binding the light-induced dimerization protein by light irradiation, wherein binding of light-induced dimerization protein to the light-induced dimerization partner protein induced by light producing the light-activatable antibody,
wherein the antibody is scFv, the first antibody fragment is VL, the second antibody fragment is VH, 
wherein the antibody is Fab, the first antibody fragment is VL-CL, the second antibody fragment is VH-CH1,
wherein the antibody is VHH, the first and second antibody fragments are cleaved at a non-CDR loop region of VHH,
wherein the light-induced dimerization protein is CIB (cryptochrome-interacting basic-helix-loop-helix protein), CIBN (N-terminal region of the CIB), PhyB (phvtochrome A), PIF (phvtochrome interacting protein), FKF1 (Flavin-binding, Kelch repeat, F-box protein), GIGANTEA, CRY (chryptochrome protein), PHR (N-terminal region of the CRY), nMag (negative Magnet protein), or pMag (positive Magnet protein), and

wherein when the light-induced dimerization partner protein is PIF, the light-induced heterodimerization protein is PhyB; 
wherein the light-induced dimerization partner protein is GIGANTEA, the light-induced heterodimerization protein is FKF1, 
wherein the light-induced dimerization partner protein is CIB or CIBN, the light-induced heterodimerization protein is CRY or PHR;
wherein the light-induced dimerization partner protein is  PhyB, the light-induced heterodimerization protein is PIF; 
wherein the light-induced dimerization partner protein is FKF1, the light-induced heterodimerization protein is GIGANTEA; 
wherein the light-induced dimerization partner protein is pMag, the light-induced heterodimerization protein is nMag; or
wherein the light-induced dimerization partner protein is nMag, the light-induced heterodimerization protein is pMag.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4, 9-11, 15, 25-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Barthelemy et al (US20070292936, published Dec 20, 2007; PTO 892) or Hoogenboom et al (US20030157091, published Aug 21, 2003; PTO 892) each in view of Quail  et al (US20030082809; PTO 892). 
Regarding claims 1, 4, 11, 27, Barthelemy teaches light and/or heavy antibody variable domains (aka VL and/or VH) can also be fused to an additional peptide sequence, the additional peptide sequence allowing the interaction of one or more fusion polypeptides on the surface of the viral particle or cell. These peptide sequences are herein referred to as "dimerization sequences", "dimerization peptides" or "dimerization domains". Suitable dimerization domains include those of proteins having amphipathic alpha helices in which hydrophobic residues are regularly spaced and allow the formation of a dimer by 
Regarding claims 9-10, 25-26, Barthelemy teaches the fusion protein further comprises a fluorescent protein e.g., green fluorescent protein (GFP), which is useful for useful for identifying fusion proteins, see para. [0225]. 
Regarding claims 15 and 29, Barthelemy teaches composition comprising the reference antibody, see par. [0029]. 
Likewise, Hoogenboom teaches fusion protein (see para. [0329]) comprising a first antigen-binding domain e.g., VH or VL or VH-CH1 or VL-CL of a particular antibody (see para. [0150]) fused to a first interaction sequence or second interaction sequence, see para. [0337].  The first and second interaction sequences can be complementary heterodimerization sequences, e.g., leucine zippers, e.g., the leucine zippers of fos and jun. They can have an amino acid sequence with fewer than 7, 4, 3, 2, or 1 
The target-binding sequence can includes an immunoglobulin domain, e.g., an immunoglobulin variable domain. The target-binding sequence can include an antigen-binding domain. For example, the first polypeptide can include a VH and/or VL domain. Typically the first polypeptide is at least a component of the antigen-binding domain, e.g., in conjunction with a third polypeptide. The antigen-binding domain can include the first immunoglobulin domain and a second immunoglobulin domain. The second immunoglobulin domain can be a component of the third polypeptide. The first and second immunoglobulin domains are generally variable domains. For example, the first immunoglobulin can be VH and the second immunoglobulin domain can be VL, or vice versa. In one embodiment, the first polypeptide includes both the VH and VL domain, e.g., a scFv. In another embodiment which includes the third polypeptide, the first polypeptide further includes a CH1 domain and the third polypeptide further includes a CL domain.
Barthelemy and Hoogenboom do not teach the dimerization protein is the light induced dimerization PIF (phytochrome interacting protein) and its partner is phy B (phytochrome B) as per claims 1, 4 and 30.
However, Quail teaches light-switchable phytochrome fusion protein, see para. [0085], [0091].  Quail teaches phytochrome molecule is a soluble dimer of two about.125 kD polypeptides, each of which folds into two major structural domains: an N-terminal domain that cradles a single, covalently attached 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Barthelemy, Hoogenboom and Quail by substituting the dimerization GCN4 zipper sequence in the VH or VL fusion protein of Barthelemy or the dimerization leucine zippers of fos and jun in the VH-CH1 or VL-CL fusion protein of Hoogenboom for the light-induced dimerization protein PIF and its binding partner PhyB as taught by Quail to arrive at the claimed invention with a reasonable expectation of success, e.g., light induced dimerization or linking of VH and VL as in scFv or VH-CH1 and VL-CL as in Fab’.  Claim 30 is included as the term “comprising” is open-ended.  It expands the composition to include the second fusion protein comprising the VL fused to the light-induced dimerization protein partner e.g., PhyB.  
One of ordinary skill in the art would have been motivated to do so because Quail teaches the inducible dimerization system has the desirable advantages of rapid, reversible, and switchable (on or off) expression upon administration of the inducer; inexpensive; non-toxic; accurately dosable, 
 In this case,  “The substitution of a known element for another is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.”  See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG HUYNH/              Primary Examiner, Art Unit 1644